Citation Nr: 0901883	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-29 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1965 to 
February 1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for schizophrenia 
and assigned a 30 percent evaluation with an effective date 
of October 24, 2003.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in September 2005, the veteran indicated that he did 
not want a hearing.  He subsequently submitted a statement in 
September 2005 wherein he requested a hearing.  He further 
requested a rescheduled hearing according to a statement 
submitted February 2006.  He then withdrew his hearing 
request according to a statement submitted March 2006.  
Therefore, the Board finds that there is no hearing request 
pending at this time.  See 38 C.F.R. § 20.702(e) (2008).

On substantive appeal, the veteran wrote that his psychiatric 
disorder prevented him from maintaining employment.  The 
veteran may wish to file a claim of entitlement to a total 
disability rating based on individual unemployability.  The 
matter is referred to the RO for any action deemed 
appropriate.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record shows that the veteran failed to report 
to a VA examination in April 2006 scheduled in conjunction 
with his claim for an increased rating.  However, according 
to a statement in March 2006, the veteran indicated that he 
was willing to report to a VA examination. 

The Board finds that the veteran should be given one more 
opportunity to report to a VA examination in order to 
determine the severity of his psychiatric disability. The 
veteran is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

The Board notes that the veteran was afforded a VA 
examination in March 2005.  However, there is medical 
evidence of record which shows that the psychiatric 
disability may have worsened.  A December 2005 VA treatment 
record indicates that the veteran began treatment for 
depression.  Additionally, the veteran contends that he 
suffers from several panic attacks a week and impaired 
thinking, and is unable to control himself.  The veteran also 
stated that his psychiatric disability is a bar to him 
maintaining employment.  See VA Form 9 dated September 2005.  
Because of the evidence of worsening since the last 
examination, a new examination is needed to determine the 
severity of the psychiatric disability.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The record shows that the veteran receives treatment for the 
service-connected psychiatric disability at the Detroit VA 
Medical Center (VAMC).  The RO should obtain the VA treatment 
records from the Detroit VAMC for treatment of the 
psychiatric disability dated from January 2006.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the veteran's 
treatment of the service-connected 
psychiatric disability from the Detroit 
VAMC or any other identified medical 
facility dated from January 2006, and 
incorporate them into the veteran's claims 
file.  If such records are unavailable, 
advise the veteran of such and afford him 
an opportunity to submit such reports.

2.  By written correspondence, notify the 
veteran that it is his responsibility to 
report for the examination and to 
cooperate in the development of the claim.  
The veteran should be told that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655.  In the event that the 
veteran does not report for the 
examination referenced below, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Schedule the veteran for a VA 
examination to determine the extent, and 
severity of the service- connected 
schizophrenia.  The claims folder must be 
made available to the examiner for review 
of the case, and a notation to the effect 
that this record review took place should 
be included in the report of the examiner.  

The examiner should elicit information as 
to the frequency, duration, and severity 
of any associated symptomatology, and 
impairment of occupational and social 
functioning in the veteran's daily 
activities, including work and social 
activity, school, family relations, 
judgment, thinking, or mood.  The examiner 
should comment as to whether the veteran 
has total occupational and social 
impairment.  In addition, the examiner 
should assign an appropriate GAF score 
reflecting the current severity of the 
veteran's impairment in social and 
industrial functioning, excluding 
symptomatology attributable to other non-
service-connected disorders, and provide 
an explanation for the score assigned.  To 
the extent possible, the manifestations of 
any non-service-connected disorder should 
be distinguished from those of the 
service-connected schizophrenia.  All 
findings and conclusions should be set 
forth in a legible report.

4.  Then, readjudicate the issue on 
appeal.  The RO should also consider 
whether referral under 38 C.F.R. 
§ 3.321(b)(1) is appropriate.  If the 
desired benefit is not completely granted, 
a supplemental statement of the case 
should be furnished to the veteran and his 
representative. The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


